Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Applicant’s election without traverse of claims 1-7 in the reply filed on 10/14/2021 is acknowledged.
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected norrowband fiber laser, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to 
In claim 1 at lines 4-5, “a broad bandwidth energy source” is not disclosed what “a broad bandwidth energy source” is.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 at lines 4-5, it is not clear what the type and frequency bandwidth of “a broad bandwidth energy source” is.
In claim 1 at line 5, it is not clear what the name, author, printing company, country and publication year of “literature” is.
In claims 5-6 at line 1, “substantially” is indefinite without having the degree of substantiality/approximation/closeness such as using percentage, ratio or fraction.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gapontsev (WO 2012/044285).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, Pgp.P23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means Page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

	Regarding claim 1, Gapontsev teaches
A method (System and method utilizing fiber lasers for titanium welding using an argon cover gas; title) of pre-selecting (The optimal configuration for applying the high density beam of laser light, in the small fusion zone, determined by selecting one or more characteristics from a list which includes: beam delivery; P20) the parameters (a narrow bandwidth; P42:2) of a metal/alloy welding process (the titanium welding, during the fiber laser welding; P33:9-10 and 12) independent of the spectral properties (the plasma frequency due to externally-applied laser beam to “an Argon (Ar) cover gas”; P32:2) of a cover gas (an Argon (Ar) cover gas; P32:2), the method comprising:

(determination; P33:1) the spectrum (“spectral signal”  from the recitation “the resulting plasma with the fiber laser indicated a much larger and brighter white/blue spectral signal”; P32:6-8) of an electronic transition (brightness change, i.e., a much larger and brighter white/blue spectral signal  from the recitation “the resulting plasma with the fiber laser indicated a much larger and brighter white/blue spectral signal”; P32:6-8 [because of] this interaction; P33:1 [including] the fiber laser-titanium weld interaction; P33:12-13) of the metal/alloy vapor (the resulting plasma with the fiber laser; P32:6-7) by analyzing an emission spectrum (the fiber laser emission spectrum and the combination between the ionized particles of titanium and argon in the plasma zone during fiber laser welding; P33:10-12 [including] the Ar line; P33:3) of a metal/alloy welding process (the titanium welding during the fiber laser welding; P33:9-10 and 12) using a broad bandwidth energy source (the fiber laser emission spectrum; P33:10-12) or obtaining this information from literature; and

b. selecting (narrowing the bandwidth of a fiber laser; P2:3-4 [further disclosing] shift the central wavelength from 1070nm to 1064nm precisely; P33:5-6) a laser wavelength  (1064nm precisely; P33:6) and linewidth (the Ar line width of the “1064nm precisely”; P33:6) outside the spectrum of any electronic transition of the metal/alloy vapor.

	Regarding claim 2, Gapontsev teaches
the metal/alloy is titanium (a weld material 28, such as titanium; P35:2) or a titanium alloy.

	Regarding claim 3, Gapontsev teaches
A method (System and method utilizing fiber lasers for titanium welding using an argon cover gas; title) of creating a metal/alloy weld (the titanium welding, during the fiber laser welding; P33:9-10 and 12 [and] weld; P35:2) in a workpiece (workpiece 24; P35:2-3) independent of the spectrum (the plasma frequency bandwidth of “the ionized particles of titanium and argon in the plasma zone during fiber laser welding”; P33:11-12) of a cover gas (an Argon (Ar) cover gas; P32:2), the method comprising:

a. selecting (narrowing the bandwidth of a fiber laser; P2:3-4 [further disclosing] shift the central wavelength from 1070nm to 1064nm precisely; P33:5-6) one of a number of spectral bandwidths (the central wavelength from 1070nm to 1064nm precisely; P33:5-6) that avoids (avoid this condition; P33:5) the spectrum (“spectral signal”  from the recitation “the resulting plasma with the fiber laser indicated a much larger and brighter white/blue spectral signal”; P32:6-8) of an electronic transition (brightness change, i.e., a much larger and brighter white/blue spectral signal  from the recitation “the resulting plasma with the fiber laser indicated a much larger and brighter white/blue spectral signal”; P32:6-8 [because of] this interaction; P33:1 [including] the fiber laser-titanium weld interaction; P33:12-13) of a metal/alloy vapor (the ionized particles of titanium and argon in the plasma zone during fiber laser welding; P33:11-12);

b. providing (proposing from “proposed”; P33:7) a spectrally-stable laser (the central wavelength from 1070nm to 1064nm precisely; P33:5-6) with power sufficient to create a weld pool (the laser molten state before solidification of “a weld on a workpiece 24”; P35:2-3) with one of said spectral bandwidths ; and

c. subjecting the work piece with an output (the fiber laser; P32:7) from said laser sufficient to create a weld (a weld on a workpiece 24; P35:2).

	Regarding claim 4, Gapontsev teaches
the metal/alloy is titanium (a weld material 28, such as titanium; P35:2) or a titanium alloy.

	Regarding claim 5, Gapontsev teaches
the weld (a weld on a workpiece 24; P35:2) is characterized by being substantially free (requiring that the welding region be thoroughly shielded by an inert gas; P5:4-5 and “ particularly avoids”; P17:7) of coloration (easily reacting with low density elements like oxygen, and nitrogen, which requires that the welding region be thoroughly shielded by an inert gas to avoid contamination from air, moisture, and/or other soot-forming hydro-carbonaceous matter during the welding process; P5: [further disclosing] the spectral lines for argon at 1050.65 and 1067.36 nm; P17:7-8 wherein light color is a EM-wave length having different frequency bandwidth such as the spectrum of rainbow) from plasma detritus (the minimum soot; P33:8).

	Regarding claim 6, Gapontsev teaches
the weld track (The weld moving as either the workpiece or the laser moves in use, or both; P35”3-4) is characterized by being substantially free of geometrical height or width fluctuations (the quality of “the weld” by “the minimum soot generation level obtained using Nd:YAG lasers when welding using argon as a cover gas”; P33:8-9 [instead of] “the sample welded with the fiber laser resulted in a more intense plasma formation and an inferior weld quality with higher levels of soot both embedded in the weld”; P12:4-6, Fig. 1A-1B [due to] numerous benefits such as high welding speeds, short weld cycles, low heat input, low heat affected zone and minimal distortion; P6:3-4). 

	Regarding claim 7, Gapontsev teaches
the real time detected signals (the plasma frequency bandwidth of “the ionized particles of titanium and argon in the plasma zone during fiber laser welding”; P33:11-12 [using the wavelength] 1064nm precisely to move away from the argon line at 1067.36 nm; P33:6-7 [of] “the fiber laser emission spectrum and the combination between the ionized particles of titanium and argon in the plasma zone during fiber laser welding”; P33:10-12) from the welding process (the titanium welding, during the fiber laser welding; P33:9-10 and 12) are substantially free of absorption (minimum; P33:8 as a result of “the minimum soot generation level”; P33:8) based disturbances (change or error in “high welding speeds, short weld cycles, low heat input, low heat affected zone and minimal distortion”; P6:3-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gapontsev (US-20140305910), Hamada (US-20120325787).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/GYOUNGHYUN BAE/               Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/               Supervisory Patent Examiner, Art Unit 3761